t c summary opinion united_states tax_court mclu buah petitioner v commissioner of internal revenue respondent peter buah petitioner v commissioner of internal revenue respondent docket nos 10639-05s 10640-05s filed date mclu buah pro_se in docket no 10639-05s peter buah pro_se in docket no 10640-05s cleve lisecki for respondent panuthos chief special_trial_judge these consolidated cases were heard pursuant to the provisions of section of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency respondent determined deficiencies in petitioner peter buah’s mr buah and federal income taxes of dollar_figure and dollar_figure respectively the issue for decision is whether mr buah is entitled to deductions claimed on schedule a itemized_deductions in amounts greater than that allowed by respondent for the years in issue in a separate notice_of_deficiency respondent determined deficiencies in petitioner mclu buah’s mrs buah and federal income taxes of dollar_figure and dollar_figure respectively the after the death of special_trial_judge carleton d powell on date the parties were directed to file on or before date a response consenting to the reassignment of these cases or file a notice objecting to the reassignment together with a motion for a new trial or a motion to supplement the record stating reasons in support of either motion on date counsel for respondent filed a response in each case consenting to the reassignment of these cases however no responses were filed by petitioners after allowing ample time for responses to be filed by petitioners the chief_judge reassigned these cases to chief special_trial_judge peter j panuthos for disposition on the existing records unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure issues for decision are whether mrs buah is entitled to an earned_income_credit whether she qualifies as a head_of_household and whether she is entitled to a standard_deduction for the years in issue background some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits as well as additional exhibits introduced at trial are incorporated herein by this reference petitioners resided in woodbridge virginia when the petitions were filed petitioners were married sometime before and remained married at the time of trial they have two children db and gb during part or all of the years at issue mr buah worked for landmark honda as a salesman and for national delivery service as a newspaper deliveryman mrs buah worked as a hairdresser petitioners purchased a house together in date on a loan application dated date petitioners indicated they had been living together for the past years although petitioners had previously filed joint federal_income_tax returns they filed separate returns for and on hi sec_2002 return mr buah claimed itemized_deduction sec_3 because it appears the children are minors the court uses only their initials of dollar_figure respondent disallowed dollar_figure of that amount consisting of medical and dental expenses cash and noncash contributions and unreimbursed employee business_expenses in mr buah claimed itemized_deductions of dollar_figure respondent disallowed dollar_figure of that amount consisting of cash contributions and unreimbursed employee business_expenses mrs buah filed her and tax returns as head_of_household and claimed an earned_income_credit and a standard_deduction for each year in the notice_of_deficiency respondent changed mrs buah’s filing_status to married_filing_separately and disallowed the earned_income_credit and standard_deduction for each year petitioners each filed a timely petition for review with the court mr buah’s case was assigned docket no 10640-05s mrs buah’s case was assigned docket no 10639-05s by order of the court dated date we consolidated the cases for trial briefing and opinion discussion in general the commissioner’s determinations set forth in a notice_of_deficiency are presumed correct and the taxpayer bear sec_4 respondent also increased mrs buah’s child_tax_credit from zero to dollar_figure in and from zero to dollar_figure in but reduced the additional_child_tax_credit from dollar_figure to zero in and from dollar_figure to zero in mrs buah has not disputed these adjustments and therefore we do not address them further see barnes v commissioner tcmemo_2007_141 n the burden of showing that the determinations are in error rule a 290_us_111 deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction or credit claimed on a return see 503_us_79 wilson v commissioner tcmemo_2001_139 we are not required to accept a taxpayer’s unsubstantiated testimony that he is entitled to a deduction or credit see 87_tc_74 hoang v commissioner tcmemo_2006_47 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners have neither alleged that sec_7491 applies nor established their compliance with the requirements of sec_7491 and b to substantiate items maintain records and cooperate fully with respondent’s reasonable requests petitioners therefore bear the burden_of_proof i mr buah--docket no 10640-05s a medical and dental expenses under sec_213 medical and dental expenses paid and not_compensated_for_by_insurance_or_otherwise are deductible to the extent they exceed percent of adjusted_gross_income agi before applying the 5-percent agi limitation mr buah reported dollar_figure of medical and dental expenses in respondent allowed dollar_figure of that amount and disallowed the remainder copies of medical bills and related documents indicate that the value of medical services received in greatly exceeded dollar_figure however mr buah acknowledges that insurance paid a portion of the medical_expenses for example one document indicates that insurance paid dollar_figure of the cost of medical services performed in date while mr buah was responsible only for the remaining dollar_figure mr buah has not demonstrated that the expenses not compensated for by insurance exceed the amount that respondent allowed accordingly respondent’s determination on this issue is sustained b contributions in general sec_170 allows as a deduction any charitable_contribution made within the taxable_year mr buah claimed a deduction for cash and noncash contributions of dollar_figure in and dollar_figure in respondent disallowed dollar_figure for and dollar_figure for the only corroborating evidence that mr buah introduced are statements from love international church indicating he made contributions of dollar_figure in and dollar_figure in since we have sustained respondent’s determination on this issue we need not address whether mr buah can claim deductions for medical_expenses of his wife and children given that petitioners filed separate returns and mrs buah claimed the children as dependents because the amounts shown on the statements do not exceed the amounts that respondent allowed respondent’s determinations on this issue are sustained c unreimbursed employee business_expenses in general a taxpayer may deduct ordinary and necessary expenses paid_or_incurred in connection with the operation of a trade_or_business sec_162 122_tc_305 a trade_or_business includes the trade_or_business of being an employee 91_tc_352 for such expenses to be deductible the taxpayer must not have the right to obtain reimbursement from his employer see 788_f2d_1406 9th cir affg tcmemo_1984_533 mr buah claimed a dollar_figure deduction in and a dollar_figure deduction in respondent disallowed dollar_figure for and dollar_figure for the claimed deductions appear to consist primarily of mileage expenses that mr buah contends he incurred delivering newspapers for national delivery service mr buah’s testimony on this issue was vague and confusing it is not clear whether national delivery service reimbursed mr buah for his expenses nor is it clear whether mr buah reported the income he received from national delivery service for example on hi sec_2002 return mr buah reported total wages of dollar_figure except for a tax_refund he reported no other sources of income in a payroll statement from mr buah’s other employer landmark honda indicates he earned dollar_figure in the difference between the wages reported on the return and the amount received from landmark honda is dollar_figure mr buah did not explain why he would incur dollar_figure of mileage expense for a job that paid him only dollar_figure we also note that passenger automobiles are listed_property under sec_280f thus the claimed mileage expenses are subject_to the heightened substantiation requirements of sec_274 see romer v commissioner tcmemo_2001_168 mr buah must substantiate by adequate_records or by sufficient evidence corroborating his own testimony the amount of the expense the time and place of the use and the business_purpose of the use sec_274 sec_1_274-5t temporary income_tax regs fed reg date although mr buah introduced mileage logs their reliability is suspect it is unclear when the logs were made and several entries have been whited out and replaced with other numbers mr buah introduced a notarized statement that is somewhat difficult to read but which appears to state that mr buah do five hundred ten miles weekly for his routing schedule that is miles per day thanks the statement is not on national delivery service letterhead the signature is illegible and there is no contact information listed we do not find this statement to be credible_evidence that mr buah incurred the mileage expenses he claimed respondent’s determinations on this issue are sustained ii mrs buah--docket no 10639-05s a earned_income_credit sec_32 generally provides eligible individuals with an earned_income_credit against their income_tax_liability an eligible_individual is defined as any individual who has a qualifying_child sec_32 a qualifying_child includes a son or daughter of the taxpayer sec_32 who has the same principal_place_of_abode as the taxpayer for more than one-half of such taxable_year sec_32 sec_32 provides however that in the case of an individual who is married within the meaning of sec_7703 this section shall apply only if a joint_return is filed for the taxable_year under sec_6013 an individual legally_separated from his spouse under a decree of divorce or separate_maintenance shall not be considered as married sec_7703 in addition sec_7703 provides that an individual who is married shall not be considered as married if four requirements are satisfied the individual files separately the individual maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child who is the tax dependent of such individual the individual furnishes over one-half the cost of maintaining such household during the taxable_year and for the last months of the taxable_year the individual’s spouse is not a member of such household petitioners did not file a joint_return for either year and were not legally_separated under a decree of divorce or separate_maintenance petitioners assert however that they were living apart and that the children lived with mrs buah thereby satisfying the requirements of sec_7703 respondent contends that petitioners lived together during the years at issue in the alternative respondent asserts that even if petitioners lived apart and mrs buah maintained a household that was the children’s principal_place_of_abode mrs buah did not furnish over one-half of the cost of maintaining the household petitioners testified they lived apart in and and had separate mailing addresses as we indicated at trial however we do not find petitioners’ testimony on this issue to be credible petitioners failed to explain why they would purchase a home together if they were separated the signed loan application which indicates that petitioners were in fact living together further undercuts petitioners’ position in addition mr buah conceded that although petitioners had separate mailing addresses mrs buah had bank statements and other correspondence sent to mr buah’s post office box petitioners also testified that during the time they purportedly were living apart mrs buah lived with a friend and mr buah lived at another location petitioners did not call either person as a witness we infer that such testimony would not have been favorable to petitioners see 6_tc_1158 affd 162_f2d_513 10th cir arnold v commissioner tcmemo_2007_168 petitioners have failed to prove that mr buah was not a member of mrs buah’s household for the last months of or accordingly mrs buah is not entitled to the earned_income_credit for the years in issue we need not address respondent’s alternative position that mrs buah did not furnish over one-half of the cost of maintaining the household b head_of_household filing_status sec_1 imposes a special income_tax rate on a taxpayer filing as head_of_household to qualify as a head of a household a taxpayer must be unmarried at the end of the taxable_year sec_2 as is relevant here a taxpayer’s marital status is determined under sec_7703 see sec_2 for the reasons discussed above we find that mrs buah was married at the end of the years in issue therefore she is not entitled to head_of_household filing_status respondent’s determinations on this issue are sustained c standard_deduction mrs buah claimed a standard_deduction for each year which respondent disallowed because mr buah claimed itemized_deductions if married individuals file separately and one spouse itemizes deductions then the other spouse is not entitled to the standard_deduction see sec_63 cotton v commissioner tcmemo_2000_333 respondent’s determinations on this issue are sustained to reflect the foregoing decisions will be entered for respondent
